** EXCISE BOARD — EXPENDITURES — BIDS ** (1) THAT EXPENDITURES NOT OUT OF THE COURT FUND CANNOT BE MADE BY THE DISTRICT JUDGE, COUNTY ATTORNEY AND COUNTY JUDGE, ACTING ALONE, WITHOUT A PRIOR APPROPRIATIONS BY THE COUNTY EXCISE BOARD; AND, IF NECESSARY UNDER APPLICABLE LAW, THE CONTRACT MUST BE LET BY THE BOARD OF COUNTY COMMISSIONERS, UNDER THE AUTHORITY OF 19 Ohio St. 341 [19-341] (2) EXPENDITURES MAY BE MADE FROM THE COURT FUND FOR ANY REPAIR, MAINTENANCE, OR IMPROVEMENT OF THE COURTHOUSE, WHEN AUTHORIZED BY THE COUNTY JUDGE, DISTRICT JUDGE, AND COUNTY ATTORNEY, OR A MAJORITY THEREOF, INCLUDING THE JUDGE'S BENCH, JURY BOX AND WINDOW BINDS. HOWEVER, EXPENDITURES OUT OF THE COURT FUND FOR FURNITURE AND SIMILAR ITEMS ARE AUTHORIZED ONLY WHEN THEY ARE INCIDENT TO THE OPERATION OF THE COURT.  (AUTHORITY, FIXTURES, AIR CONDITIONER) CITE: 62 Ohio St. 323.1 [62-323.1], OPINION NO. MAY 24, 1961 — WELCH, OPINION NO. APRIL 7, 1961 — SASSEEN, OPINION NO. MARCH 30, 1959 — GRAHAM (W. J. MONROE)